    Case 1:20-cv-06571-NLH Document 2 Filed 06/02/20 Page 1 of 3 PageID: 22



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
FRANZ GOLDING,                 :
                               :
          Petitioner,          :    Civ. No. 20-6571 (NLH)
                               :
     v.                        :    OPINION
                               :
                               :
WARDEN,                        :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Franz Golding
57696-054
FCI Fort Dix
P.O. BOX 2000
Joint Base MDL, NJ 08640

      Petitioner Pro se

HILLMAN, District Judge

      Petitioner Franz Golding seeks to bring a petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2241 1 without prepayment

of fees or security.       See ECF No. 1 (petition).

Filing Fee

      The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for


1 The petition was inadvertently filed under 28 U.S.C. § 2255.
Petitioner states in his brief he is raising his claim under §
2241, so the Court will order the Clerk to re-designate the
petition on the docket.
    Case 1:20-cv-06571-NLH Document 2 Filed 06/02/20 Page 2 of 3 PageID: 23



filing.    Pursuant to Local Civil Rule 81.2(b), whenever a

prisoner submits a petition for writ of habeas corpus and seeks

to proceed in forma pauperis, that petitioner must submit (a) an

affidavit setting forth information which establishes that the

petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized

officer of the institution certifying (1) the amount presently

on deposit in the prisoner’s prison account and, (2) the

greatest amount on deposit in the prisoner’s institutional

account during the six-month period prior to the date of the

certification.     If the institutional account of the petitioner

exceeds $200, the petitioner shall not be considered eligible to

proceed in forma pauperis.        L. Civ. R. 81.2(c).

      Here, Petitioner has failed to either include the $5 filing

fee or an application to proceed in forma pauperis.            Petitioner

must either submit the $5 filing fee or a complete application

to proceed in forma pauperis for his habeas petition to be

considered.

Conclusion

      For the reason set forth above, the Clerk of Court will be

ordered to administratively terminate this Petition without

prejudice. 2    Petitioner will be granted leave to apply to re-open


2 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-

                                      2
  Case 1:20-cv-06571-NLH Document 2 Filed 06/02/20 Page 3 of 3 PageID: 24



within thirty (30) days, by paying the filing fee of $5.00 or

submitted a complete in forma pauperis application.          An

appropriate Order will be entered.



Dated: June 1, 2020                        s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                    3
